CORN, Vice Chief Justice.
This is an appeal from a judgment rendered upon a jury verdict, in the third successive case tried (November 30, 1955) against the defendant at the same term of court. The issues involved were the same as case No. 37,474, Burke v. McKenzie, Okl., 313 P.2d 1090.
Of the jurors empaneled to try the case, over defendant’s objection that the jurors had sat in the previous cases wherein verdicts had been returned against defendant and so were no longer fair and impartial, it appeared that: five jurors had signed verdicts in both previous cases, while the other seven had signed a verdict in one of the other cases.
The decisive question in this appeal has been determined by our decision, in No. 37,474, Burke v. McKenzie. The judgment accordingly is reversed and the- case remanded with directions to grant a new trial.